Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 1 of 24 PAGEID #: 1051




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI


DANNY M. GREEN,

                        Petitioner,               :   Case No. 1:20-cv-381

       - vs -                                         District Judge Timothy S. Black
                                                      Magistrate Judge Michael R. Merz

WARDEN, Chillicothe
 Correctional Institution,

                                                  :
                        Respondent.


                        REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought pro se by Petitioner Danny Green pursuant to 28 U.S.C.

§ 2254, is before the Court for decision on the merits on the Petition (ECF No. 1), the State Court

Record (ECF No. 6) the Return of Writ (ECF No. 7) and Petitioner’s Reply (ECF No. 8). The

Magistrate Judge reference in the case has recently been transferred to the undersigned to help

balance the Magistrate Judge workload in the District. Final decision of the case remains with

District Judge Black.



Litigation History



       On March 6, 2013, a Butler County, Ohio, grand jury indicted Green on four counts of rape of

a person less than 13 years of age in violation of Ohio Revised Code § 2907.02(A)(1)(b); one count of

attempted sexual battery in violation of Ohio Revised Code § 2923.02(A)/2907.03(A)(5); one count of

                                                 1
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 2 of 24 PAGEID #: 1052




gross sexual imposition in violation of Ohio Revised Code § 2907.05(A)(4); and one count of rape in

violation of Ohio Revised Code § 2907.02(A)(2)(Indictment, State Court Record, ECF No. 6, Ex. 1).

        On April 24, 2013, Green pleaded guilty to Counts 1 and 6, charging him with rape in violation

of Ohio Revised Code § 2907.02(A)(1)(c). Id. Ex. 10. Green was sentenced to nine years imprisonment

on each count, to be served concurrently. Id. at Ex. 19. Green did not file a timely direct appeal.

        On June 6, 2014, Green filed a pro se Motion to Dismiss the Indictment. Id. at Ex. 22. The

trial court denied the motion (Id. at Ex. 25) and Green did not appeal. On July 29, 2014, Green filed

his first pro se motion to withdraw his guilty plea under Ohio R. Crim. P. 32.1. Id. at Ex. 26. The trial

court denied the motion and this time Green did appeal, but the Twelfth District Court of Appeals

affirmed. State v. Green, 2015-Ohio-2576 (Ohio App. 12th Dist. 2015). The appellate court denied

motions to certify a conflict and for reconsideration and Green appealed to the Supreme Court of Ohio

which declined to accepted jurisdiction. State v. Green, 143 Ohio St.3d 1502 (2015).

        On December 11, 2015, Green filed a state court habeas petition in the Ross County Court of

Common Pleas which the trial court dismissed (State Court Record, ECF No. 6, Ex. 87). Green did

not appeal from the dismissal. However, he filed a second state court habeas corpus petition March

15, 2019, in the Ohio Court of Appeals for the Fourth District (State Court Record, ECF No. 6, Ex.

88). That court denied relief. Id. at Ex. 91. Green appealed and the Supreme Court of Ohio affirmed.

Green v. Shoop, 159 Ohio St.3d 439 (2020).

        On May 16, 2016, Green filed a second pro se motion to withdraw guilty plea pursuant to Ohio

Crim.R. 32.1 (Motion, State Court Record, ECF No. 7, Ex. 51). The trial court denied the motion. Id.

at Ex. 57. Green appealed, but the appellate court affirmed the judgment. State v. Green, 2017-Ohio-

2800 (Ohio App. 12th Dist. 2017). The Twelfth District again denied motions to certify a conflict and

for reconsideration (State Court Record, ECF No. 6, Ex. 62) and Green did not appeal.




                                                   2
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 3 of 24 PAGEID #: 1053




       On August 14, 2017, Green filed a motion for leave to file a delayed direct appeal (State Court

Record, Ex. 81) which the appellate court denied. Id. at Ex. 84. Green did not appeal to the Supreme

Court of Ohio.

       On November 29, 2017, Green filed a pro se motion for new sentencing hearing. Id. at Ex. 71.

The trial court denied relief and Green appealed. However the appellate court affirmed. State v. Green,

12th Dist. Butler Cty. No. CA2018-03-051(Aug. 6, 2018)(State Court Record, ECF No. 6, Ex. 79) and

Green did not appeal to the Supreme Court of Ohio.

       The Petition in this case was deposited in the mail on May 11, 2020 (See postmark at

PageID 31), and received and docketed by the Clerk on May 13, 2020. Green pleads the following

grounds for relief:

                 Ground One: The trial court violated Articles I and II of the United
                 States Constitution and the separation of powers doctrine when it
                 ignored statutory law to unlawfully invoke subject matter
                 jurisdiction to prosecute and convict petitioner denying him due
                 process and equal protection in violation of the Fifth, Sixth and
                 Fourteenth Amendments to the United States Constitution.

                 Supporting Facts: In the present case, no affidavit or complaint
                 was filed to invoke subject matter jurisdiction on the municipal court
                 or initiate prosecution. This fact has not been disputed by the State
                 in any previous proceedings. After Petitioner’s arrest, the municipal
                 court, without jurisdiction held a preliminary hearing and bound the
                 case over to the grand jury of the Common Pleas Court for the return
                 of the indictment where Petitioner was subsequently indicted,
                 convicted, and sentenced. All of the proceedings subsequent to
                 Petitioner’s arrest were contrary to statutory law and in violation of
                 Petitioner’s constitutional due process rights.

                 Ground Two: Petitioner’s guilty plea was not knowingly and
                 voluntarily entered which denied him due process in violation of the
                 Fifth, Sixth, and Fourteenth Amendments to the United States
                 Constitution.

                 Supporting Facts: Petitioner was indicted on seven counts on
                 March 13, 2013. Some of the charges in the indictment were the
                 same as allegations that had been made in the past and had been
                 investigated by Warren County Children Services (WCCS) in 2005.

                                                   3
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 4 of 24 PAGEID #: 1054




             As a result of the investigation, Petitioner was cleared of any
             wrongdoing. At his direction, counsel filed a motion with the trial
             court to obtain the WCCS investigative file. The court denied the
             motion on April 12, stating it had no jurisdiction to order production
             of WCCS records.

             Being denied proof of his innocence and at the urging of counsel,
             Petitioner reluctantly entered into a plea agreement on April 24. At
             the change of plea hearing and as an inducement to enter the guilty
             plea, the court incorrectly informed him that he would be entitled to
             earn credit against his sentence while on good behavior and could
             possibly be released early on essentially probation. (The court
             described judicial release.) In reality the sentence is statutorily
             inelligible [sic] for either earned credit or early release of any kind.

             One week prior to sentencing, Petitioner received a copy of the
             termination letter from the 2005 WCCS investigation. He promptly
             turned over the letter to counsel who immediately filed a motion to
             withdraw plea based on the newly discovered evidence. At the
             hearing on the motion, the court stayed the proceedings until it could
             order the records produced from WCCS. (This was what the court
             said it had no jurisdiction to do two months earlier.)

             At the continued hearing on the morning of July 22, the court stated
             it was continuing the matter until the afternoon so the parties could
             have an opportunity to review the file. Before adjourning, the court
             felt it was necessary “to take this opportunity” to relay certain
             information for Petitioner to consider during the break. The court
             told him that while certain of the information in the file did appear
             to be favorable, the court considered the motion “to be a be-careful-
             what-you-wish-for” motion. The court went on to say whether the
             motion were ruled on for or against him, the sentence would likely
             end up resulting in “a graver sentence” than what the court intended
             to impose otherwise.

             Only a few minutes after adjourning and before Petitioner and
             counsel had an opportunity to review the file, counsel and the
             prosecuting attorney were called into chambers for a conference.
             Upon returning, counsel informed Petitioner that the judge had
             reviewed the file and offered that in exchange for voluntarily
             dismissing the motion, the court would find him the lowest level
             offender and run the sentences concurrent. Petitioner objected in
             light of the evidence that proved him innocent on some of the
             charges and called the remaining ones into question. Counsel told
             him that the judge had indicated he tended to agree with the State’s
             argument to deny the motions and if they were not voluntarily

                                                4
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 5 of 24 PAGEID #: 1055




               dismissed, he would most likely deny the motions and sentence the
               Petitioner to the maximum on both charges and run the sentences
               consecutively; a twenty year agregate [sic] sentence. Under duress
               and with no real choice, Petitioner agreed to dismiss the motions and
               continue with the plea.

               With the exception of the conversation with counsel, all of these
               facts are in the record. The plea was not knowing when exculpatory
               information that Petitioner sought to prove his innocence was
               withheld from him. Had the WCCS file been available when it was
               requested, he would not have entered in to the plea agreement and
               would have insisted on going to trial. The plea was further not
               knowingly entered when the trial court gave incorrect sentencing
               information to induce the plea. The voluntary nature of the plea was
               removed when the judge threatened a “graver sentence” if the
               Petitioner went forward with the motions and insisted on exercising
               his constitutional rights.

               Ground Three: Petitioner has been denied due process and equal
               protection in violation of the Fourteenth Amendment to the United
               States Constitution where he has been denied the right to an appeal of
               his conviction.

               Supporting Facts: Ohio has guaranteed to all criminal defendants the
               right to appeal their conviction or sentence. Federal Courts have held
               that this right does not exist in a vacuum and criminal defendants must
               be notified of their appellate rights before they can be waived or
               forfeited.

               At the sentencing hearing the court did not inform Petitioner of his
               appellate rights nor was he informed of those rights anytime by his
               counsel. After learning of his right to request leave to file delayed
               appeal, Petitioner did so, which motion the appellate court denied.
               Following well established case law precedent, he filed a motion for a
               limited new sentencing hearing for the court to advise him of his
               appellate rights. The trial court denied the motion and the appellate
               court affirmed without publication or serving Petitioner with a copy of
               its decision.

(Petition, ECF No. 1, PageID 7-13.)




                                                 5
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 6 of 24 PAGEID #: 1056




                                           Analysis



Statute of Limitations



       Respondent asserts that the Petition was not timely filed and is therefore barred under the

statute of limitations (Answer/Return of Writ, ECF No. 7, PageID 939-46).

       Petitioner divides his response on this issue between appeal-based claims (Ground Three)

and conviction-based claims (Grounds One and Two). As to the former, he asserts the trigger date

is September 12, 2017 (Reply, ECF No. 11, PageID 1028). As to the latter, he claims a trigger

date of November 13, 2014, but the benefit of both statutory and equitable tolling; he forgoes any

actual innocence argument. Id. at PageID 1028-31.

       A statute of limitations was first enacted for habeas corpus cases in the Antiterrorism and

Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat. 1214)(the "AEDPA"). As

codified at 28 U.S.C. § 2244(d), the AEDPA provides:

               (1) A 1-year period of limitation shall apply to an application for a
                   writ of habeas corpus by a person in custody pursuant to the
                   judgment of a State court. The limitation period shall run from
                   the latest of —

                   (A) the date on which the judgment became final by the
                   conclusion of direct review or the expiration of the time for
                   seeking such review;

                   (B) the date on which the impediment to filing an
                   application created by State action in violation of the
                   Constitution or laws of the United States is removed, if the
                   applicant was prevented from filing by such State action;

                   (C) the date on which the constitutional right asserted was
                   initially recognized by the Supreme Court, if the right has
                   been newly recognized by the Supreme Court and made
                   retroactively applicable to cases on collateral review; or

                                                6
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 7 of 24 PAGEID #: 1057




                    (D) the date on which the factual predicate of the claim or
                    claims presented could have been discovered through the
                    exercise of due diligence.

               (2) The time during which a properly filed application for State post-
               conviction or other collateral review with respect to the pertinent
               judgment or claim is pending shall not be counted toward any period
               of limitation under this subsection.


       Green’s appeal-based claim is his Ground Three where he asserts the trial court did not

inform him at sentencing of his right to appeal, the Twelfth District denied him a delayed appeal,

and the trial court later refused to reopen the judgment and re-sentence him to start the appeal time

running again. He asserts the “trigger date” for this claim is September 12, 2017, which is the date

the Twelfth District denied leave for a delayed appeal (Reply, ECF No. 11, PageID 1028, relying

on DiCenzi v. Rose, 452 F.3d 465 (6th Cir. 2006), which supports that proposition). See also Sexton

v. Wainwright, 968 F.3d 607 (6th Cir. 2020).

       Prima facie, Green’s appeal-based claim is barred by the statute of limitations because 972

days elapsed between September 12, 2017, and May 11, 2020. However, Green claims that only

198 of those days are not tolled (ECF No. 11, PageID 1028). With respect to his conviction-based

claims, he asserts only 245 non-tolled days have expired. Id. at PageID 1030. Green claims his

right to tolling is “established in his Petition” (Reply, ECF No. 11, PageID 1027). His reference

is presumably to his Case History Timeline, a table appearing as an attachment to the Petition

(ECF No. 1, PageID 20). For reasons set forth below, the Magistrate Judge is not persuaded the

table shows the tolling times Petitioner claims.

       Under 28 U.S.C. § 2244(d), the statute of limitations begins to run when a conviction is

final on direct review unless a later date is shown. In this case that date is August 30, 2013, the

date on which his time to file an appeal of right expired. With that as the finality date, the “trigger

                                                   7
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 8 of 24 PAGEID #: 1058




date” for § 2244(d) purposes, the statute would have expired September 1, 2014, as to Grounds

One and Two.

        Before then, on June 6, 2014, Green filed a motion to dismiss the indictment. Respondent

argues that this filing did not toll the statute of limitations because it was not “properly filed”

within the meaning of § 2244(d)(2) in that the trial court denied it as untimely (Return, ECF No.

7, PageID 943). Petitioner refers to this argument in his Reply where he asserts “Danny’s motion

was not a collateral filing, was not considered untimely by the court, and was in fact properly filed

in accordance with state law.” (ECF No. 11, PageID 1028-29).

        Green made this Motion under Ohio R. Crim. P. 48(B)(Motion to Dismiss, State Court

Record, ECF No. 6, PageID 92). In opposing the Motion, the prosecutor argued the trial court was

required to treat it as a petition for post-conviction relief under Ohio Revised Code § 2953.21

(Memo Contra, State Court Record, ECF No. 6, PageID 133, relying on State v. Schlee, 117 Ohio

St. 3d 153 (2008)). The trial court found this argument persuasive and that Green’s Motion to

Dismiss was required to have been filed by February 26, 20141 (Decision, State Court Record,

ECF No. 6, PageID 142). Since it had not been filed until June 6, 2014, it was untimely and the

court was without jurisdiction to entertain it, per Ohio Revised Code § 2953.23. Id. at PageID 143.

Green did not appeal, making the trial court’s decision on this point final. On questions of state

law, federal habeas courts are bound by state court decisions. Bradshaw v. Richey, 546 U.S. 74

(2005). In Pace v. DiGuglielmo, 544 U.S. 408 (2005), the Court held that a postconviction petition

rejected by the state courts as untimely is not “properly filed” within 28 U.S.C. § 2244(d)(2).

Accord, Allen v. Siebert, 552 U.S. 3 (2007)(an untimely post-conviction petition is not properly



1
  The statute of limitations for a petition under Ohio Revised Code § 2953.21 was at the time 180 days from the date
on which the defendant’s time to appeal expired if no appeal had been taken. That date has subsequently been amended
to 365 days.

                                                         8
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 9 of 24 PAGEID #: 1059




filed regardless of whether the time element is jurisdictional or an affirmative defense). Since the

Motion to Dismiss was not properly filed, it does not toll the time under § 2244(d)(2).

        Green’s second attempt to set aside his conviction was his first Motion to withdraw his

guilty plea, filed July 29, 2014, which he made under Ohio R. Crim. P. 32.1 (State Court Record, ECF

No. 6, Ex. 26). By this time 333 days had expired of the one-year statute and only thirty-two days

remained. The trial court did not find the Motion untimely, but dealt with it on the merits, albeit finding

most claims were barred by res judicata (Decision, State Court Record, ECF No. 6, Ex. 30). The

Twelfth District Court of Appeals also affirmed on the merits. State v. Green, 2015-Ohio-2576 (Ohio

App. 12th Dist. 2015). The Supreme Court of Ohio declined jurisdiction on October 28, 2015 (Entry,

State Court Record, ECF No. 6, Ex. 50). None of the Ohio courts involved disposed of Green’s first

Motion to Withdraw as improperly filed. Therefore under § 2244(d)(2) he is entitled to statutory tolling

from July 29, 2014, through October 28, 2015.

        Green’s next filing was his first state habeas corpus petition filed December 11, 2015. (State

Court Record, ECF No. 6, Ex. 87). That was forty-four days after the Supreme Court Entry on the

Motion to Withdraw Plea and therefore twelve days after the statute had run. Whether or not state

habeas corpus is a qualifying post-conviction filing under § 2244(d)(2), no such filing revives a claim

which is already time barred.

        Since the statute of limitations, tolled by the First Motion to Withdraw, expired on November

29, 2015, Green must excuse the delay between then and May 11, 2020, more than four years, by

equitable tolling. The Supreme Court has confirmed that equitable tolling is available to toll the §

2244 statute of limitations. Holland v. Florida, 560 U.S. 631, 645 (2010).

        “Equitable tolling allows courts to review time-barred habeas petitions ‘provided that a

litigant’s failure to meet a legally-mandated deadline unavoidably arose from circumstances

beyond that litigant’s control.’” Keeling v. Warden, 673 F.3d 452, 462 (6th Cir. 2012), quoting


                                                    9
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 10 of 24 PAGEID #: 1060




 Robertson v. Simpson, 624 F.3d 781, 783 (6th Cir. 2010)). A petitioner’s pro se status, limited

 law library access, and lack of knowledge of the law do not constitute extraordinary circumstances

 to excuse late filing. Keeling, Hall v. Warden, 662 F.3d 745, 751-52 (6th Cir. 2011).

        Green does little to flesh out his claim of equitable tolling, apparently because he believes

 he is entitled to statutory tolling for most of the time after November 13, 2014, based on the many

 state court challenges he filed after his First Motion to Withdraw (See Reply, ECF No. 11, PageID

 1030). But the question must be whether these were properly filed efforts to set aside the

 conviction. They were not.

        As noted above Green filed his first state court habeas petition on December 11, 2015. That

 was after expiration of the statute as calculated above. But even if it were not, any statutory tolling

 would have expired when Green failed to appeal from denial of the petition; his time to do so expired

 May 19, 2016, thirty days after the trial court denied the petition (Journal Entry, State Court Record,

 ECF No. 6, Ex. 87).

        Green filed a second state court habeas corpus petition March 15, 2019, in the Ohio Court of

 Appeals for the Fourth District (State Court Record, ECF No. 6, Ex. 88). That court denied relief. Id.

 at Ex. 91. It reasoned that habeas corpus was not a proper remedy for claims that could have been

 raised on direct appeal or petition for post-conviction relief under Ohio Revised Code § 2953.21. Id.

 at PageID 751-52. It also found the claims procedurally barred by res judicata because of Green’s first

 habeas petition. Id. at PageID 752. Green appealed and the Supreme Court of Ohio affirmed on both

 grounds. Green v. Shoop, 159 Ohio St.3d 439 (2020).

        Applying the logic of DiCenzi and Sexton, supra, to the extent Green is claiming the denial

 of a delayed appeal violated his constitutional rights, he knew of the fact of that denial – a factual

 premise for that claim – shortly after it occurred on September 12, 2017. Green did not appeal and




                                                   10
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 11 of 24 PAGEID #: 1061




 his time to do so expired forty-five days later on October 27, 2017. He did not file his appeal-

 based claim here until he included it in his Petition on May 11, 2020, thirty months later.

        It is certainly true that Petitioner initiated a great many state court filings attempting to get

 his conviction overturned. However, that does not, indeed cannot, constitute due diligence. To

 count them in that way would completely undermine the statute of limitations. Green was rebuffed

 in every one of his state filings, either procedurally or substantively. If a petitioner could get

 equitable tolling credit for every state court filing, regardless of how outside ordinary state post-

 conviction practice or how many times he had been turned down on the merits, the statute of

 limitations would run forever as long as some clerk of courts would accept a filing from a

 defendant with his original case number on it.

        It is no answer for Green to claim that he was required to exhaust state court remedies. The

 pendency of a state court proceeding attacking a criminal judgment is no bar to filing a habeas

 petition and the Supreme Court has expressly recognized that such premature petitions can be

 stayed pending the outcome of state exhaustion efforts. Rhines v. Weber, 544 U.S. 269 (2005).

        It is therefore recommended that the Petition herein be dismissed as to all three Grounds

 for Relief as barred by the statute of limitations.



 Ground One: Lack of Trial Court Jurisdiction



        In his First Ground for Relief, Petitioner claims the trial court, the Butler County Court of

 Common Pleas, did not have jurisdiction to try and convict him because of lack of a proper

 affidavit and complaint in the municipal court to initiate these proceedings.




                                                   11
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 12 of 24 PAGEID #: 1062




        The State Court Record contains a Transcript of Proceedings in the Middletown Municipal

 Court in this case (State Court Record, ECF No. 6, Ex. 1). The Transcript recites that an Officer

 Janice Jones appeared before a Deputy Clerk of that court on January 23, 2013, and made some

 allegation, not disclosed, against Green having to do with a charge of rape. The Transcript recites

 further that an arrest warrant was issued to Officer Jones, that Green was arrested on the warrant

 and arraigned on January 25, 2013, that a preliminary hearing was held on February 1, 2013, that

 Green was then bound over to the Butler County grand jury and committed to jail in lieu of bond.

 The Transcript contains the conformed signature of Middletown Municipal Judge Mark Wall and

 the February 6, 2013, Certificate of the Clerk of the Municipal Court, Stephen Longworth. The

 Transcript was filed the next day with the Butler County Clerk of Courts Mary Swain. Id.

        Although Green filed a post-conviction Motion to Dismiss the Indictment on June 6, 2014,

 he raised no claim about the municipal court process (State Court Record, ECF No. 6, Ex. 22).

 Nor did he raised this claim in his First Motion to Withdraw (Id. at Ex. 26) or his Second Motion

 to Withdraw (Id. at Ex. 51). The claim is not mentioned in the decision denying his First State

 Habeas Corpus Petition. Id. at Ex. 87. The claim was apparently first raised in Green’s Second

 State Habeas Corpus Petition filed March 15, 2019. Id. at Ex. 88. The Fourth District decided that

 claim as follows:

                In his petition , Green asserts that his conviction is void because the
                trial court lacked subject matter jurisdiction and therefore he is being
                detained illegally and entitled to release. Specifically, Green asserts
                that the State of Ohio failed to file a criminal complaint against him
                and, accordingly, "the jurisdiction of the Middletown Municipal
                Court was never invoked and all subsequent proceedings were void
                ab initio and a nullity." And because no criminal complaint was
                filed, the case was not properly before the grand jury and no proper
                indictment was returned. Green contends that he has no remedy in
                the ordinary course of law because no appeal can be taken from a
                void judgment and claims regarding subject matter jurisdiction are
                not barred by res judicata.

                                                  12
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 13 of 24 PAGEID #: 1063




                As Warden Shoop notes in his motion, it is well settled that "(a]ny
                defect cause[d] by the alleged failure to file criminal complaints or
                the claimed impropriety of the municipal court's assumption of
                jurisdiction over (criminal] charges is not cognizable in habeas
                corpus." Boylen v. Bradshaw, 108 Ohio St .3d 184, 2006-Ohio-181,
                842 N.E.2d 49, at ¶ 5. citing Harris v. Bagley, 97 Ohio St.3d 98,
                2002-0hio-5369, 776 N.E.2d 490 at ¶ 3, quoting Taylor v. Mitchell
                (2000), 88 Ohio St.3d 453, 454, 727 N.E.2d 905. Further, Green
                entered into a plea agreement with the State whereby the originally
                charged and indicted offenses were amended to reduce the
                maximum potential prison sentence. Green at ¶ 25 . By pleading to
                the amended charges, Green waived any challenges to the
                indictment. Id.

                Res judicata also bars Green's petition insofar as he raises claims
                that he raised or could have raised in his previous petition filed in
                the Ross County Court of Common Pleas. Nedea v. Cook. 4th Dist.
                Hocking No. 15CA 12, 2015-0hio-3668, at ¶ 12 (citations omitted).
                Res judicata "is applicable to successive habeas corpus petitions
                because habeas corpus petitioners have the right to appeal adverse
                judgments in habeas corpus cases." Id., citing State ex rel. Childs v
                Lazaroff, 90 Ohio St.3d 519, 520, 739 N.E.2d 802 (2001). Thus,
                even if Green's claim regarding the lack of a criminal complaint was
                cognizable in habeas corpus, he could have raised this claim in his
                earlier petition and it is now barred by res judicata.

 (Decision, State Court Record, ECF No. 6, PageID 752-53).

        This time Green did appeal to the Ohio Supreme Court which affirmed on both points made

 by the Fourth District, holding:

                 [*P6] The court of appeals' analysis is correct in both respects. Res
                judicata bars Green's 2019 habeas corpus petition because he filed
                an earlier petition for a writ of habeas corpus in which he could have
                raised any cognizable claim that he had, Bevins v. Richard, 144 Ohio
                St. 3d 54, 2015-Ohio-2832, 40 N.E.3d 1108, ¶ 4. In addition, the
                claims raised in Green's 2019 petition were not cognizable in habeas
                corpus. "Any defect caused by the alleged failure to file criminal
                complaints or the claimed impropriety of the municipal court's
                assumption of jurisdiction over * * * rape charges is not cognizable
                in habeas corpus." Taylor v. Mitchell, 88 Ohio St.3d 453, 454, 2000-
                Ohio-380, 727 N.E.2d 905 (2000). Green was convicted and
                sentenced upon indictments, and the trial court had jurisdiction over


                                                 13
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 14 of 24 PAGEID #: 1064




                  his case. Boylen v. Bradshaw, 108 Ohio St. 3d 181, 2006-Ohio-549,
                  842 N.E.2d 49, ¶ 5.

 Green v. Shoop, 159 Ohio St. 439 (2020).

           The question of which Ohio courts have subject matter jurisdiction over what kinds of cases

 and what are the prerequisites for exercise of that jurisdiction are questions of state law on which

 the federal courts are bound by state court decisions. Bradshaw, supra. Federal courts cannot

 second guess those decisions or review them as if we sat as appellate courts. Rather, habeas corpus

 courts sit only to decide whether persons are confined in violation of the United States

 Constitution. 28 U.S.C. § 2254(a); Wilson v. Corcoran, 562 U.S. 1 (2010); Lewis v. Jeffers, 497

 U.S. 764, 780 (1990); Smith v. Phillips, 455 U.S. 209 (1982), Barclay v. Florida, 463 U.S. 939

 (1983).

           In his Reply Green states the truism that courts are obliged to follow the law. True as that

 may be, not every failure of a state court to follow state law results in a violation of the United

 States Constitution. “A state cannot be said to have a federal due process obligation to follow all

 of its procedures; such a system would result in the constitutionalizing of every state rule, and

 would not be administrable.” Levine v. Torvik, 986 F.2d 1506, 1515 (6th Cir. 1993).

           Green’s First Ground for Relief therefore fails on the merits and should be dismissed on

 that basis. Alternatively, it is also barred by his procedural default in failing to raise it any time

 before his Second State Habeas Corpus Petition. As both appellate courts held, the claim was

 barred by res judicata. Ohio’s doctrine of res judicata in criminal cases, enunciated in State v.

 Perry, 10 Ohio St. 2d 175 (1967), has been repeatedly held by the Sixth Circuit to be an adequate

 and independent state ground of decision. Durr v. Mitchell, 487 F.3d 423, 432 (6th Cir. 2007);

 Buell v. Mitchell, 274 F.3d 337 (6th Cir. 2001); Coleman v. Mitchell, 268 F.3d 417 (6th Cir. 2001);

 Byrd v. Collins, 209 F.3d 486, 521-22 (6th Cir. 2000); Rust v. Zent, 17 F.3d 155, 160-61 (6th Cir.

                                                   14
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 15 of 24 PAGEID #: 1065




 1994)(citation omitted); Van Hook v. Anderson, 127 F. Supp. 2d 899, 913 (S.D. Ohio 2001).



 Ground Two: Invalid Guilty Plea



        In his Second Ground for Relief, Petitioner asserts his guilty plea is invalid. In his

 Supporting Facts he asserts that records of an investigation conducted by the Warren County, Ohio,

 Children Services (“WCCS”) in 2005 cleared him of at least some of the wrongdoing alleged in

 the Indictment. Despite an effort to obtain that file, his trial judge held on April 12, 2013, that he

 did not have jurisdiction to obtain those records. Green pleaded guilty on April 24, 2013. Then,

 a week prior to sentencing, he received the termination letter from the WCCS investigation. On

 that basis his counsel filed a motion to withdraw the guilty plea. At a chambers conference during

 a hearing on that motion, the trial judge allegedly made promises about leniency in sentencing if

 the motion to withdraw the plea were itself withdrawn. On advice of counsel, Green withdrew the

 motion. He now claims his guilty plea was unknowing because (1) the exculpatory WCCS file

 was withheld (2) the judge misstated sentencing information to induce the plea. Furthermore the

 plea became involuntary when the judge threatened a graver sentence if the motion were not

 withdrawn.

        Green first raised related claims in his first post-conviction Motion to Withdraw Guilty

 Plea filed June 29, 2014 (State Court Record, ECF No. 6, Ex. 26). He reiterated the arguments he

 had made in his post-conviction Motion to Dismiss Indictment about the vagueness of the

 Indictment. Id. at PageID 147. He complains that on the day of the hearing on the motion to

 withdraw, he was only allowed to see a small portion of the WCCS file and given only twenty

 minutes to make up his mind about whether to go forward. Id. at PageID 148. He structured a



                                                  15
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 16 of 24 PAGEID #: 1066




 large part of his argument around the claim that he was entitled to relief under State v. Mancini,

 1993 Ohio App. LEXIS 17 (8th Dist. 1993). Id. at PageID 149-51. Next he accused his attorney of

 ineffective assistance of trial counsel for not sharing the WCCS file with him until January 2014.

 Id. at PageID 152. He also accused the prosecutor of misconduct under Brady v. Maryland, 373

 U.S. 83 (1963). Significantly, neither the Motion nor Green’s supporting Affidavit contains any

 allegations of threats by the trial judge of the sort alleged in the Petition.

         In denying the Motion to Withdraw, the trial court found that Mancini was not the

 controlling law on lesser included offenses in light of Stacy v. Van Coren, 18 Ohio St. 2d 188

 (1969), and the remainder of Green’s claims were barred by res judicata because they could have

 been raised on direct appeal but were not (Decision, State Court Record, ECF No. 6, Ex. 30).

         On appeal, Green argued as his First Assignment of Error that his first Motion to Withdraw

 should have been treated as a pre-sentence motion -- which is subject to different standards than a

 post-sentence motion to withdraw -- because the judgment of the trial court imposing sentence was

 not a final appealable order. The appellate court overruled that Assignment on the basis of Ohio

 law. State v. Green, 2015-Ohio-2576, ¶¶ 7-17 (Ohio App. 12th Dist. 2015). In his Second Assignment

 of Error he claimed the trial court had not properly applied Mancini, supra. The Twelfth District held

 that Van Coren rather than Mancini was the applicable precedent and that Green’s guilty plea was

 knowing, intelligent, and voluntary. Id. at ¶¶ 18-27. The Supreme Court of Ohio declined review

 (Entry, State Court Record, ECF No. 6, Ex. 50).

         Green filed his second post-conviction Motion to Withdraw on May 16, 2016 (State Court

 Record, ECF No. 6, Ex. 51). He claimed it should be treated as a pre-sentence motion to withdraw

 despite the prior ruling of the Twelfth District that the sentencing judgment was a final appealable

 order. He complained that the trial judge had misinformed him about the possible sentences. He still

 made no claim that the trial judge had threatened him with a “graver sentence” to get him to withdraw

                                                    16
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 17 of 24 PAGEID #: 1067




 his pre-sentence motion to withdraw. The trial judge held that, under the law of the case doctrine, he

 was bound by the prior finding of the appellate court that Green’s plea was knowing, intelligent, and

 voluntary (Decision, State Court Record, ECF No. 6, Ex. 57).

         On appeal, Green argued that neither res judicata nor the law of the case doctrine applied

 because the sentencing judgment was void. State v. Green, 2017-Ohio-2800, ¶8 (Ohio App. 12th Dist.

 2017). The appellate court found several of Green’s assertions about the sentencing judgment to be

 correct, but that did not lead to the judgment’s being void:

                  [*P10] Appellant is correct that his conviction for rape carried a
                 mandatory prison sentence under R.C. 2929.13(F)(2) and that he
                 was not eligible for community control, judicial release, or earned
                 credit. See State v. Silvers, 181 Ohio App.3d 26, 2009-Ohio-687,
                 907 N.E.2d 805 (2d Dist.). Appellant is also correct that the trial
                 court failed to comply with Crim.R. 11(C)(2)(a) during its plea
                 colloquy when it misinformed appellant he could be eligible for
                 earned credit and could receive community control. However,
                 contrary to appellant's assertion, the trial court's failure to comply
                 with Crim.R. 11(C)(2)(a) did not result in his guilty plea being void.

 Id. The trial court’s errors, the Twelfth District found, rendered the sentencing judgment voidable,

 but not void. Id. at ¶ 12. Therefore Green’s claims in his second motion to withdraw were found

 barred by res judicata. Id. at ¶ 14. Green did not appeal.

         Green next moved for a new sentencing hearing because of asserted infirmities in the

 sentencing entry (State Court Record, ECF No. 6, Ex. 71). In this Motion Green again attacked

 the sentencing judgment and the trial judge’s failure to advise him orally of his right to appeal, but

 not of any colloquy at the pre-sentence motion to withdraw hearing. He again claimed the

 sentencing judgment was void, despite the Twelfth District’s holding to the contrary that it was

 merely voidable. Id. at PageID 510. The trial judge denied the Motion on the basis of res judicata

 and the “well-established law that failure to advise a defendant of his right to appeal does not void

 a sentence.” (Decision, State Court Record, ECF No. 6-1, Ex. 74, PageID 570). The Twelfth


                                                    17
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 18 of 24 PAGEID #: 1068




 District affirmed without opinion. Id. at Ex. 79.

            In his first State Habeas Corpus Petition, Green raised the “graver sentence” threat and the

 Brady claim. The trial court2 held habeas corpus was not an available remedy because the

 convicting court had subject matter jurisdiction and Green was not claiming he was being held

 beyond expiration of his sentenced term of imprisonment (Journal Entry, ECF No. 6-1, Ex. 87,

 PageID 675).

            Green did not appeal, but filed his second state habeas corpus petition in the Fourth District

 Court of Appeals3. As noted above, that petition focused on the claim that the Butler County Court

 of Common Pleas did not have subject matter jurisdiction because of the incomplete filings in the

 Middletown Municipal Court (State Court Record, ECF No. 6-1, Ex. 88, PageID 682). The Fourth

 District found that Ohio habeas corpus relief was limited in the same ways the Ross County Court

 of Common Pleas had found as to the first state habeas petition, i.e., lack of subject matter

 jurisdiction in the convicting court or expiration of the sentence. State v. Green, Case No.

 19CA3675 (4th Dist. Jun. 28, 2019)(unreported; copy at State Court Record 6-1, Ex. 91, PageID

 750, citing Heddleston v. Mack, 84 Ohio St.3d 213,214 (1998). The Fourth District rejected

 Green’s lack of jurisdiction argument. Id. The Supreme Court of Ohio affirmed on the basis of

 the Fourth District’s analysis. Green v. Shoop, supra.

            From this lengthy review of the litigation history, the Magistrate Judge concludes Petitioner

 has procedurally defaulted in presenting this claim to the state courts. His claim that the sentencing

 judgment is void for various reasons has been repeatedly rejected by the Ohio courts on the basis

 of Ohio criminal res judicata. His “graver sentence” threat claim was presented in his first state


 2
   In this case the Court of Common Pleas of Ross County, Ohio, which has jurisdiction of habeas claims filed by
 prisoners at the Chillicothe Correctional Institution.
 3
     The Fourth District includes Ross County, the county in which Green was then and is now incarcerated.

                                                           18
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 19 of 24 PAGEID #: 1069




 habeas petition, but he did not appeal from the adverse decision and thereby procedurally defaulted

 that claim by not fairly presenting it to the Ohio courts for one full round of review. His Brady

 claim relating to the WCCS file and his related claim of ineffective assistance of trial counsel

 because his attorney did not share the file with him has, so far as the Magistrate Judge can

 determine, never been presented to the Ohio courts.

        Therefore in addition to recommending Ground Two be dismissed as barred by the statute

 of limitations, the Magistrate Judge recommends it be dismissed with prejudice as procedurally

 defaulted.



 Ground Three: Denial of Right to Appeal



        In his Third Ground for Relief, Green claims he was unconstitutionally denied his right to

 appeal his conviction.

        Green never attempted to appeal from his July 2013 Judgment of Conviction until he filed

 his Motion for Leave to File Delayed Appeal on August 14, 2017, more than four years later

 (Motion for Delayed Appeal, State Court Record, ECF No. 6-1, Ex. 81). In the Motion Green

 acknowledged his understanding that to warrant a delayed appeal, he would have to show why he

 did not appeal within the thirty days to appeal of right. Id. at PageID 651. He claimed it was

 because he had not been notified “of his appellate rights at the sentencing hearing.” Id. As to the

 four-year subsequent delay, he noted the many other filings he had made during the interim. He

 claimed he became aware of the possibility of a delayed appeal only when the Twelfth District

 affirmed denial of his second motion to withdraw his guilty plea. Id. at PageID 652. The Twelfth

 District denied the delayed appeal without opinion on September 12, 2017.



                                                 19
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 20 of 24 PAGEID #: 1070




        As noted above, Green did not appeal from this decision. He claims that is because the

 decision was never served on him and the non-service constitutes a state-created impediment to

 exhausting his remedies (Petition, ECF No. 1, PageID 13). However, this claim is not plausible

 because Green plainly knew of the Twelfth District’s decision: on September 29, 2017, he filed a

 Request for Findings of Fact and Conclusions of Law which references the September 12, 2017,

 decision (Request, ECF No. 6-1, Ex. 85). He does not explain how he knew of the decision if he

 was not served a copy. He claims he twice asked for copies (Petition, ECF No. 1, PageID 13), but

 does not say when or provide any corroborative documentation.

        Green asserts that is it “well settled that this Court has held that a trial court’s failure to

 inform a defendant of his appellate rights is cause for [to excuse] procedural default.” (Reply, ECF

 No. 11, PageID 1042, citing Walker v. Warden, Lake Erie Cor. Inst., 2016 U.S.Dist. LEXIS 33265

 (S.D. Ohio Mar. 15, 2016)). In that decision, District Judge Michael R. Barrett of this Court

 adopted a recommendation by the undersigned that Petitioner Walker be granted an appeal.

 Walker’s claim was not that he had been denied an appeal, but that he had been denied appointment

 of counsel on appeal, a right guaranteed by the Sixth Amendment on criminal appeals of right.

 Douglas v. California, 372 U.S. 353 (1963). The undersigned had initially recommended the claim

 be dismissed because Walker had never requested appointment of counsel, but then Walker filed

 an additional document showing he had made the request and the trial judge had not acted on it.

 Walker, supra, at *3-4.

        In the course of adopting the undersigned’s recommendation, Judge Barrett wrote “There

 is no dispute in this case that the trial court failed to inform Petitioner of his right to counsel on

 appeal.” Id. at *13. He noted that Walker had signed a form much like the one signed by Green

 that acknowledged he had been advised of his appellate rights. Id. at n.1. However, apparently



                                                  20
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 21 of 24 PAGEID #: 1071




 Respondent did not claim that acknowledgement was sufficient and Judge Barrett did not want to

 reach that conclusion sua sponte. In this case the Respondent has claimed the acknowledgement

 is sufficient and a number of the state decisions in this case have relied on the acknowledgment.

        In the absence of some showing that a defendant is illiterate, there is no reason why an oral

 advisement of the right to appeal should be considered superior to a written advisement, much less

 that both should be required.

        Green claims that the Sixth Circuit has held that written acknowledgement of the type

 signed by Green is not sufficient (Reply, ECF No. 11, PageID 1043). However, he cites no

 authority for that proposition.

        The Magistrate Judge concludes that, in addition to being barred by the statute of

 limitations, Ground Three is also barred by Green’s procedural default in not appealing to the Ohio

 Supreme Court.

        Alternatively, Ground Three is without merit. Green’s premise for this Ground for Relief

 is that he was never notified of his right to appeal. That premise is belied by the following language

 in the Plea of Guilty and Jury Waiver: “I understand my right to appeal a maximum sentence and

 my other limited appellate rights, and further understand that any appeal must be filed within thirty

 (30) days of my sentence.” This language appears immediately above Green’s signature on the

 form. (State Court Record, ECF No. 6, Ex. 10, PageID 64). Green was not given a maximum

 sentence and thus he is correct in saying that he did not have a right to appeal on that basis. But

 the acknowledgement goes on to speak of “other limited appellate rights,” i.e., appellate rights on

 a basis other than imposition of the maximum sentence. And the acknowledgment continue to say

 that “any appeal must be filed within thirty (30) days,” reinforcing the distinction between an

 appeal based on imposition of the maximum sentence and other appeals.



                                                  21
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 22 of 24 PAGEID #: 1072




         Of course a person who pleads guilty has only “limited appellate rights.” He or she cannot

 complain on appeal, for example, that the State presented insufficient evidence or intentionally

 excluded Black people from the jury. Those constitutional claims would be fully preserved for

 appeal if a defendant had gone to trial (See Jackson v. Virginia, 443 U.S. 307 (1979), and Batson

 v. Kentucky, 476 U.S. 79 (1986)).

         The Guilty Plea and Jury Waiver form is probably the most important piece of paper

 Petitioner has ever signed. He will not be heard to say he did not read it carefully. In fact he

 represented to Judge Powers that he had read it (Transcript, State Court Record, ECF No. 6-2,

 PageID 915). If he did not understand his appellate rights, despite acknowledging that he did, he

 should certainly have asked his lawyer or the trial judge what those rights were. In fact, Judge

 Powers asked him if he had any questions before taking his plea. Id. at PageID 916. He does not

 claim he ever asked any questions.

         Instead he claims the trial judge never orally advised him of his “limited appellate rights.”

 No such advice appears in the Transcript of Sentencing Hearing (State Court Record, ECF No. 6-

 2, PageID 877, et seq., incorrectly labeled in the State Court Record as “Change of Plea Hearing”).

 Nor does it appear in the Transcript of Change of Plea Hearing4 (State Court Record, ECF No. 6-

 2, PageID 914, et seq. incorrectly labeled as “Sentencing Hearing.”) But as noted above, Green

 cites no authority for the proposition that an oral advice of appellate rights is constitutionally

 required.

         At a more fundamental level, there is no federal constitutional right to appellate review of

 a criminal judgment. McKane v. Durston, 153 U.S. 684 (1894), cited as still good law in Lopez



 4
   The copy of this transcript in the State Court Record is incomplete, beginning on page 11 as the court reporter
 numbered the pages. See PageID 915. Respondent is directed to supplement the record by filing the first ten pages
 of this transcript.

                                                        22
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 23 of 24 PAGEID #: 1073




 v. Wilson, 426 F.3d 339, 355 (6th Cir. 2005); Halbert v. Michigan, 545 U.S. 605 (2005). “Due

 process does not require a State to provide appellate process at all.” Goeke v. Branch, 514 U.S.

 115, 120 (1995). Of course when it does provide a right to appeal, the State cannot discriminate

 against the poor by failing to provide the necessary transcript. Griffin v. Illinois, 351 U.S. 12

 (1956). Counsel must be appointed on appeal of right for indigent criminal defendants. Douglas,

 supra. Because the State has no constitutional obligation to provide for appellate review in the

 first instance, it follows logically that it has no obligation to provide for a delayed appeal.



 Conclusion



        Based on the foregoing analysis, it is respectfully recommended that the Petition be

 dismissed with prejudice. Because reasonable jurists would not disagree with this conclusion, it

 is also recommended that Petitioner be denied a certificate of appealability and that the Court

 certify to the Sixth Circuit that any appeal would be objectively frivolous and should not be

 permitted to proceed in forma pauperis.



 January 13, 2021.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                                                   23
Case: 1:20-cv-00381-TSB-MRM Doc #: 15 Filed: 01/13/21 Page: 24 of 24 PAGEID #: 1074




                             NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Because this document is being served by mail, three days are added under
 Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
 objections shall specify the portions of the Report objected to and shall be accompanied by a
 memorandum of law in support of the objections. A party may respond to another party’s
 objections within fourteen days after being served with a copy thereof. Failure to make
 objections in accordance with this procedure may forfeit rights on appeal.


                        NOTICE REGARDING RECORD CITATIONS


        The attention of all parties is called to S. D. Ohio Civ. R. 7.2(b)(5) which provides:

                (5) Pinpoint Citations. Except for Social Security cases, which
                must comply with S.D. Ohio Civ. R. 8.1(d), all filings in this Court
                that reference a prior filing must provide pinpoint citations to the
                PageID number in the prior filing being referenced, along with a
                brief title and the docket number (ECF No. ___ or Doc. No. ___) of
                the document referenced.

 The Court’s electronic filing system inserts in all filings hyperlinks to the place in the record which
 has been cited following this Rule. However, as with most computer systems, the CM/ECF
 program cannot read pinpoint citations which do not follow the Rule precisely. For example, the
 first pinpoint citation in ODRC’s Reply reads “Plaintiff argues that he could not bring this action
 until “administrative remedies as (sic) are exhausted (sic).” (Doc. 80, PageId# 987).” The correct
 citation would have been Doc. No. 80, PageID 987.” Because Defendant added the “#” symbol,
 the program failed to inset a hyperlink. Use of this software is mandated by the Judicial
 Conference of the United States and cannot be locally modified. The parties are cautioned to
 comply precisely with S. D. Ohio Civ. R. 7.2(b)(5) in any further filings.




                                                   24
